Taliaferro, J.
The plaintiff .instituted this suit in the year 1865-against the defendant to recover $1000 on account of wages as an overseer for that year, to which he alleges he is entitled under a contract previously entered into between them. A citation was served upon the defendant, but before issue joined the defendant died and the suit was renewed against her administrator, who filed an exception to the plaintiff’s right to recover, on the ground that at the time of the alleged contract Madame Guillory was a married woman and not-authorized by her husband to enter into the pretended contract. The exception was overruled, and the defendant answered by general. *553denial. Tlie plaintiff had judgment for $200, with legal interest, and the defendant appealed.
The plaintiff prays that the judgment bo amended so as to allow him the whole of his demand.
It appears that for several years prior to 1865 the plaintiff, who was-a brother of Madame Guillory, was overseer or manager for her, in the absence of her husband and sons, who were in the Confederate army;, that he received a certain portion of the crop each year for his-services; but, in January, 1865, she discharged him without cause, as-the plaintiff avers, and that he was thrown out of business in consequence and suffered loss.
The facts shown give no color of right or justice whatever to the-plaintiff’s demand. The exception should have been sustained, as it-is admitted on the record that at the time of the engagement entered into by the plaintiff with the defendant she was a married woman and her. husband was not in any manner a party to the contract, and gave-no authority to his wife to enter into it.
It is therefore ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed. It is further ordered that there be judgment in favor of defendant, tlie plaintiff paying costs in both courts.